DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.  Claims 1-6 and 11-12 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Invention I (claims 1-18) and species from claims 1, 5 and 6 and isotropic property of stress with traverse in the reply filed on 09/19/2022 is acknowledged.  Applicants argue that “(A) the Office's reasoning is erroneous, and (B) a closer consideration of the features as claimed exposes the fact that a search and examination can be made of all claims without any serious burden on the Office.”  The Office disagrees.  Claim 1 generically states to “generat[e] a vector field through a 3D virtual model; [and] slic[e] the 3D virtual model into a plurality of layers that are aligned with the vector field.”  This method can be used for any AM machine.  Claim 19 is directed to a system with “a composite material including a continuous reinforcement and a matrix.”  Using the method of claim 1 in SLA or SLS, for example, is completely different from FDM-based extrusion of composite material including a continuous reinforcement and a matrix.  The powder and resin materials used in SLA and SLM, for example, require completely different analysis from FDM-based extrusion of composite material including a continuous reinforcement and a matrix because they have much different properties and modeling requirements.  Furthermore, the structural (e.g. isotropic) properties of composite material including a continuous reinforcement and a matrix for FDM require a much different field of search from those of powder and resin materials used in SLA and SLM, for example.  Simply put, additive manufacturing is a broad field with such widely differing materials and modeling requirements therefrom that a search of one field would at least require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Thus, the restriction requirement is hereby made FINAL.
Claims 7-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Applicants are reminded that upon determination of allowable subject matter, all claims which require the allowable subject matter will be rejoined.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, and the confusing use of “aligned,” cannot determine the metes and bounds of the claims without speculation.
	Claim 1 states “slicing the 3D virtual model into a plurality of layers that are aligned with the vector field.”  The specification fails to define “aligned.”  “Align” has multiple pertinent definitions: “to bring into line or alignment”; or “to be in or come into precise adjustment or correct relative position.”  Merriam-Webster, definition of align, avail at https://www.merriam-webster.com/dictionary/align, accessed 11/28/2022.  At the least, both these definitions require a directional referent.  In other words, at a minimum, in order to determine how the layers are aligned with the vector field, the claims require a direction.
	Even more, the vector field direction must be defined.  Before the “aligning” step, claim 1 states “generating a vector field through a 3D virtual model.”  As explained above, the direction of the alignment is critical to making sense of the claim.  The alignment direction is dependent on the vector field generated in the above step.  The claim fails to state in what direction the vector field is generated.  Thus, at a minimum, the vector field direction must be defined.
In addition, the definitions of “align” are vague.  For example, assuming the sliced layer planes are aligned in the x-axis with the x-direction vector field, yet this fails to clearly specify with particularity the alignment.  If the claims intend “to bring into line or alignment,” then which line?  And how tight (e.g. how much deviation is allowed?) must the layers be brought into line with the vector? By what measure?  If the claims intend “to be in or come into precise adjustment or correct relative position,” then how precise?  What is correct?
In sum, the “alignment” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The Office cannot apply prior art because this vector field “alignment” is critical to the claimed invention, and would require the Office to speculate as to the metes and bounds of the instant claims.  
In addition, it is unclear how generically generating vector fields, and “aligning” them with generic sliced layers is novel or different from prior art (see WO 2012119144; WO 2016122625; WO 2013155500; JP 2016117273A; EP 3170648B1; US 20190210288; US 20190197210; US 20210020263; US 20210034036; US 20200050119; US 20210141314; EP 3592561B1; CN111954595; WO 2016113955; WO 2018207242; US 20180253078; WO 2019245529; US 10489525; US 11058514; US 20210046710; US 20200142384; US 20220143917).  Stated differently, the “aligning” step is critical to applying prior art.
The metes and bounds of isotropic property are unclear.  Neither the specification nor the claims define “isotropic property.”  The specification mentions “[f]or example, processor 36 may initially consider the 3D model of structure 12 to behave isotropically relative to one or more properties (e.g., stress, strain, heat transfer, [electrical?] conductivity, etc.) specified by the user” (para. 0069; emphasis added).  “Isotropic” is commonly defined as “exhibiting properties (such as velocity of light transmission) with the same values when measured along axes in all directions.”  Merriam-Webster, definition of isotropic, avail at https://www.merriam-webster.com/dictionary/isotropic, accessed 11/28/2022.  In other words, uniform physical properties.  See Isotropy vs Anisotropy, avail at https://matmatch.com/learn/property/isotropy-anisotropy, accessed 11/28/2022.  Common “isotropic materials will exhibit the same strength, stress, strain, young’s modulus and hardness.”  Id (emphasis added).  Neither heat transfer nor electrical conductivity, as exemplified in the specification, are common isotropic (physical/structural) properties.  In fact, the specification admits this: “For example, the user may select a structural property (e.g., strength, stiffness, strain, deflection, toughness, hardness, ductility, etc.) and any number of non-structural properties (heat transfer, magnetism, electrical conductivity, reflectivity, etc.) as properties to be optimized” (para. 0072; emphases added).  Thus, it is unclear how non-structural properties such as heat transfer and electrical conductivity are isotropic properties as stated in the specification; or the full scope of “isotropic properties.”
In addition, any claims which require materials with both isotropic and anisotropic properties are confusing.  Anisotropic properties are the opposite of isotropic.  In other words, a material cannot simultaneously be isotropic and anisotropic.
It is noted that the specification only discloses FDM-based extrusion of composite material including a continuous reinforcement and a matrix.
Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 11 is dependent on claim 1 and repeats subject matter of claim 1; thus, it does not “specify a further limitation of the subject matter claimed” as required by Section 112(d).  Claim 11 states “wherein the at least one of the plurality of layers is 3D,” yet claim 1 already states “slicing the 3D virtual model into a plurality of layers,” “generating at least one tool path for at least one of the plurality of layers,” then “causing an additive manufacturing machine to deposit a material along the at least one tool path.”  In other words, claim 1 already requires 3D printing of layers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743